Citation Nr: 0722460	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to service connection for Guillain-Barre 
Syndrome (GBS), claimed as secondary to sinusitis.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 1984 
and from July 1986 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In January 2006, the veteran 
testified before a Decision Review Officer at the RO.  In 
February 2007, he testified before the undersigned at the 
Louisville, Kentucky, RO.  Transcripts from both hearings 
have been incorporated into the claims file.  At the February 
2007 Board hearing, the veteran submitted additional evidence 
in support of his claim and waived review of the evidence by 
the RO in the first instance.  38 U.S.C.A. § 20.1304(c); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected chronic sinus condition 
is manifested by three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, 
tenderness, crusting and post-nasal discharge, but no 
incapacitating episodes.

2.  Guillain-Barre Syndrome did not become manifest until 
many years after service and is not otherwise related to 
service or to a service-connected disability.

3.  Depression did not become manifest until many years after 
service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but not higher, 
for sinusitis have been met. 38 U.S.C.A. § 1155 (West 2006); 
38 C.F.R. § 4.97, Diagnostic Code 6512 (2006).

2.  Guillain-Barre Syndrome was not incurred in or aggravated 
by service, may not be presumed to be of service onset, and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

3.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present appeal, 
the appellant was provided with initial notice of the VCAA in 
November 2003 and January 2005, which was prior to the 
respective decisions on appeal in March 2004 and May 2005.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2003 and January 2005 letters, as well 
as an August 2005 letter,  the RO informed the claimant of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that these letters 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the increased rating claim on appeal 
for sinusitis, the veteran's claim of entitlement to service 
connection for sinusitis was granted and a disability rating 
and effective date were assigned by the RO in a January 1992 
decision.  Thus, VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Regarding the claims for service connection 
for GBS, claimed as secondary to service-connected sinusitis, 
and depression, the Board finds that the appellant is not 
prejudiced by a decision at this time since these claims are 
being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned.  
Moreover, the veteran was provided with the disability rating 
and effective date elements in a January 2007 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the pendency of this appeal.  He was also provided with the 
opportunity to attend and did so attend a Board hearing in 
February 2007 and a hearing before a hearing officer in 
January 2006.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Compensable Rating for Sinusitis

Facts

The veteran's service medical records show that he was 
treated for sinusitis.  

In a January 1992 rating decision, the RO granted service 
connection for sinusitis and assigned a noncompensable 
evaluation.

In August 2003, the veteran filed a claim for a compensable 
rating for sinusitis.  

During a VA examination in December 2003, the veteran 
reported that he has "never gotten any better" since 
undergoing sinus surgery in service.  He reported sinus 
headaches three to four times a month lasting a few days.  He 
also reported congestion.  The veteran said that his last 
office visit had been in 1991.  The examiner remarked that 
the veteran rated the pain during flare ups as 10/10 despite 
seeking no medical care or taking medication.  He denied 
missing work due to this condition and denied any other 
symptoms, including discharge.  He did report slight trouble 
breathing at those times.  Findings revealed minimal 
tenderness in the frontal ethmoid areas.  Nasal mucosa was 
clear, but slightly reddened.  Oral mucosa was clear.  There 
was no nasal obstruction, no purulent discharge and no 
crusting.  The examiner gave an impression of patient history 
of chronic sinusitis.  X-rays were normal with no evidence of 
any acute or chronic sinusitis.

VA outpatient records show that the veteran was seen for 
sinus symptoms in February 2005.  The veteran reported a two 
week history of sinus congestion and pain.  He also reported 
sinus drainage and green sputum.  Respiratory findings were 
clear to auscultation.  

A March 2005 record shows that the veteran called to report a 
two to three day history of sinus pain and drainage.  He also 
reported yellow or green discharge for the past three to five 
days and a persistent dull ache or tenderness around his eyes 
or cheek bones.  He was advised to seek care within two to 
four hours.  

During a hearing before a hearing officer at the RO in 
January 2006, the veteran's representative said that several 
VA medical records showed visits for sinusitis.  He requested 
that the veteran be afforded a new examination to evaluate 
his sinusitis.

In February 2006 the veteran was examined for sinusitis.  He 
reported headaches during flares of his sinus condition and 
nasal drainage that was light green.  He also reported post 
nasal drip which was white in color and which he was able to 
cough out.  He also reported congestion.  He estimated flares 
once a month lasting up to a week for which he took over-the-
counter medication.  He said he does not go to a doctor for 
his symptoms because he can't take time off from work.  It is 
noted that it had been over a year since the veteran had gone 
to a doctor for this.  Findings revealed evidence of active 
disease.  Such findings included crusting in the left 
nostril, clear strand mucous in the right nostril, and tender 
bilateral frontal and maxillary sinuses.  Nasal obstruction 
was also found in the left nostril that was estimated at 30% 
obstruction.  

The veteran testified at a Board hearing in February 2007 
that he gets 5 or 6, and sometimes 7, episodes of sinusitis a 
year and that during the calendar year 2006 he took between 
15 and 20 days off due to his sinuses.  He described his 
symptoms as including a pounding above the eyes and a bad 
taste in his mouth.  

Discussion

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned. 38 
C.F.R. § 4.7 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is currently assigned a noncompensable rating for 
sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6512.

Under the General Rating Formula for Sinusitis (Diagnostic 
Codes 6510 through 6514), sinusitis detected by x-ray only, 
warrants a 0 percent rating.  One or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 10 percent rating.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent rating. Note:  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Board finds that the evidence, overall, is most 
commensurate to a 10 percent evaluation under 38 C.F.R. § 
4.97, Diagnostic Code 6512, which assigns such an evaluation 
with evidence of at least several non-incapacitating 
episodes/year characterized by headaches, pain, and purulent 
discharge or crusting.  The evidence does not show that the 
veteran's sinusitis incapacitates the veteran which is 
defined by VA as "requiring bed rest and treatment by a 
physician".  This is evident by the fact that the veteran 
has not been to a physician in over a year for his sinusitis.  
However, he does report headaches and congestion during 
flares and findings during the last VA examination in 
February 2006 showed active disease with crusting in the left 
nostril, clear strand mucous in the right nostril, and tender 
bilateral frontal and maxillary sinuses.  In making this 
determination, the Board has resolved every reasonable doubt 
in the veteran's favor. 

The next higher evaluation of 30 percent is reserved where 
evidence indicates frequent incapacitation due to sinusitis, 
as determined by a doctor, and/or more severe and frequent, 
albeit non-incapacitating, sinusitis symptoms occurring more 
than six times a year.  Such findings are not shown in this 
case.  The veteran's Board hearing testimony of averaging 
five or six episodes a year, sometimes maybe seven, is most 
consistent with the 10 percent criteria requiring three to 
six nonincapacitating episodes a year as opposed to the 
criteria for a 30 percent rating requiring more than six 
noncapacitating episodes per year.  This is especially so 
when considering that VA outpatient records over the past few 
years show only scant complaints by the veteran of sinus 
symptoms and that findings of actual symptomatology are only 
shown on the February 2006 VA examination report.  

In conclusion, the Board finds by resolving all reasonable 
doubt in the veteran's favor, an increased rating, to 10 
percent, is warranted for his service-connected sinusitis.

III.  Service Connection Claims

A.  Pertinent Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995) the Court held that service connection may be 
granted for the amount of increase in an otherwise 
nonservice-connected disorder which was caused by aggravation 
from a service-connected disorder.


B.  Guillain-Barre Syndrome

Facts

The veteran's service medical records are devoid of any 
complaints or treatment for GBS or any variant thereof.  

VA medical records show that the veteran was hospitalized in 
February 1999 with neurological complaints of an acute onset 
of right facial droop, diplopia, difficulty walking, and 
numbness on the left side of his face.  He was diagnosed as 
having Miller Fisher Variant of GBS.  The discharge summary 
notes that these complaints occurred abruptly as the veteran 
had had a sinusitis for two weeks.  

A VA record dated in February 1999 shows that 
electromyelogram (EMG) results were suggestive of Guillain 
Barre.  A computed tomography (CT) scan of the veteran's head 
was also performed in February 1999 revealing unremarkable 
results.  

A March 1999 VA emergency room record shows that the veteran 
was seen complaining of "cough" and "green" for four to 
five days.  He also complained of pain on the right rib cage 
area and abdomen when he coughs.  He was noted to be cursing 
and rude and was diagnosed as "failed to cooperate".  

In October 2003, the veteran filed a claim for service 
connection for GBS.  He reported that he developed Miller 
Fisher Syndrome in 1998 which was a variant of GBS and had 
been hospitalized for 10 days.  He said that due to this 
disability he still had paralysis on the right side of his 
face and had been told that the cause was persistent 
infections.  He said he believed his problem of sinusitis was 
a contributing factor to the Miller Fisher Syndrome.  

A VA neurology consult report in October 2004 states that the 
veteran had a history of GBS that was diagnosed in 1995 and 
treated by VA.  According to this record, the veteran had 
battled sinusitis two weeks earlier and woke up one morning 
with bifacial droop, trouble swallowing, blurred vision, 
weakness and numbness.  He was admitted to the hospital that 
day and was in the intensive care unit for five out of the 
seven day hospitalization.  This record further notes that 
the veteran was not able to go back to running his business 
and had to sell it.  He had been out of work and unemployed 
for three months due to chronic fatigue, memory problems, 
vision problems, right leg weakness, parasthesias and 
weakness of the hands.  This record contains EMG findings 
from 1998 that show that the veteran's H reflex could not be 
demonstrated which was suggestive of GBS.  An impression was 
rendered of H/O Miller-Fisher variant and veteran with some 
symptoms which may be result from GBS.    

In February 2006, the veteran was examined by VA for GBS.  
Following a review of the veteran's claims file and 
examination of the veteran, the examiner concluded that there 
was insufficient clinical evidence to warrant a diagnosis of 
any acute or chronic disorder or residual thereof.  He said 
there was no evidence of residual GB on EMG performed in 
August 2004.  The examiner also stated that GB and residuals 
were not caused by or the result of chronic sinus infections.  
He noted that there was no evidence of record that confirmed 
sinus infection and no evidence of sinus infection on head CT 
scan performed in February 1999 when the veteran was in the 
hospital for Guillain Barre.

The veteran testified in February 2007 that two weeks prior 
to developing Guillain Barre symptoms, he had a sinus 
infection that he "just couldn't shake".  He said that he 
did not see a doctor for the infection, but instead took 
over-the-counter medication.  His representative opined that 
there was enough clinical evidence to show the possibility 
that at the time of the sinus infection, the veteran's 
autoimmune system was so low that he contracted Guillain 
Barre.  The veteran said that a VA neurologist told him that 
the sinus infection could have been the cause of his GB.  His 
representative requested that VA obtain an opinion in this 
regard.  

Also in February 2007 the veteran submitted online printed 
information from the Merck Manual regarding GBS.  According 
to this information the cause of GBS is not fully understood, 
but thought to be autoimmune.

Discussion

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for 
GBS is not warranted on either a direct or presumptive basis 
or as secondary to the service-connected sinusitis.

First, regarding direct and presumptive service connection, 
the Board notes that the evidence does not establish that the 
veteran suffered from GBS in service or within one year of 
service discharge nor does he contend otherwise.  Rather, the 
veteran contends that his GBS is secondary to his service-
connected sinusitis.  

Postservice medical evidence shows that the veteran was 
diagnosed as having Miller Fisher Variant of GBS in February 
1999.  Symptoms as noted on the February 1999 VA discharge 
summary include acute onset of right facial droop, diplopia, 
difficulty walking, and numbness on the left side of his 
face.  The discharge summary also notes that these complaints 
occurred abruptly as the veteran had had a sinusitis for two 
weeks.  However, there is no medical opinion relating the 
veteran's GBS to the sinusitis.  In fact, the only medical 
opinion in this regard militates against the claim.  
Specifically, a VA examiner in February 2006 opined that 
Guillain Barre and residuals were not caused by or the result 
of chronic sinus infections.  He went on to note that there 
was no evidence of record that confirmed sinus infection and 
no evidence of sinus infection on head CT performed in 
February 1999 when the veteran was in the hospital for 
Guillain Barre.  The veteran's service-connected sinusitis is 
not shown to have resulted in worsening of Guillain-Barre 
syndrome.

Consideration has been given to the online printed 
information that the veteran submitted in support of his 
claim, to include from the Merck Manual, noting that the 
cause of GBS is not fully understood, but thought to be 
autoimmune.  However, the medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The medical text in this case is simply too 
vague and speculative to constitute probative evidence of 
service connection. 

The veteran's own contentions regarding a relationship 
between his service-connected sinusitis and GBS are also 
insufficient to establish service connection.  This is so 
since the veteran, as a layman, is not competent to offer an 
opinion on medical matters, to include the etiology of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Based on the foregoing, the preponderance of the evidence is 
against the claim for service connection for GBS, claimed as 
secondary to service-connected sinusitis.  As such, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002).



C.  Depression

Facts

The veteran's service medical records show that he had a 
normal clinical psychiatric evaluation at his service 
enlistment examination in June 1981.  He denied a history of 
depression or excessive worry on a June 1981 Report of 
Medical History.  

In August 1983, the veteran was admitted to a hospital for 
psychiatric evaluation of "suicide/depression potentials".  
A consultation sheet notes that the veteran was severely 
depressed and readily admitted to plans for suicide.  His 
past history and recent events were noted to strongly suggest 
antisocial personality disorder and alcohol abuse.  The 
physician noted that the veteran was not suicidal at that 
time and he doubted that he ever was.  The veteran was 
diagnosed at discharge as having antisocial personality 
disorder manifested by thefts, vandalism, repeated 
drunkenness and substance abuse, expulsion from rehab for 
misbehavior, chronic violation of school rules, repeated 
physical fights and failure to accept social norms.  He was 
also diagnosed as having alcohol dependence.

In August 1983, the veteran was evaluated by Alcohol Rehab 
Services for alcohol abuse.  He reported that he began 
drinking at age 13 and began heavy drinking when he joined 
the Navy at age 17.  He said the reason he brought his 
alcohol abuse to someone's attention is because of a suicide 
attempt (gesture) and he was tired of being harassed by 
shipmates for being hungover and having a poor work 
performance.  He was given an impression of alcohol 
dependent, chronic.  

An October 1983 narrative summary from the Naval Alcohol 
Rehabilitation Center shows that the veteran's admitting 
diagnosis was mixed substance abuse and alcohol dependence.  

A service medical record dated in March 1984 shows that the 
veteran had been prescribed and administered antabuse.  

The veteran's separation examination report in July 1984 
notes that he had been seen in the Alcohol Rehab Services for 
a suicide attempt in November 1983.  This report also shows 
that he had a normal clinical psychiatric evaluation during 
the separation examination.  A July 1984 Report of Medical 
History similarly notes that the veteran had been seen by 
Alcohol Rehab Services for a suicide attempt in November 1983 
and was currently doing well.

An annual examination performed in June 1985 shows that the 
veteran had a normal clinical psychiatric evaluation.  He 
denied depression or excessive worry on a June 1985 Report of 
Medical History.  

An April 1986 service medical record shows that the veteran 
had been sober for two and a half years, but had starting 
drinking again.

Service medical records from the veteran's second period of 
service, from July 1986 to May 1991, are devoid of complaints 
or treatment of a psychiatric nature.  

During a VA neurologic consult in October 2004, the veteran 
was noted to have a history of GBS diagnosed in 1995.  The 
veteran reported that he was not able to go back to running 
his business and had to sell.  He had been unemployed for 
three months due to his neurological symptoms.  The examiner 
noted that the veteran was positive for depression /anxiety 
and recommended a consult at the mental health clinic.  

A November 2004 Mental Health Clinic Intake Consult report 
reflects the veteran's complaints of feeling depressed with 
some suicidal ideation.  The veteran reported that he 
contracted GBS in 1998 and eventually lost his business and 
house.  He said he had been depressed since 1998.  He also 
reported that he had been previously hospitalized for 
depression in service in 1983.  The examiner relayed that the 
veteran had been depressed since contracting "Guilliam-
Beret" in 1998.  He also relayed the veteran's report of 
experiencing a lot of pain and that his interests, energy 
level and ability to interact with others had significantly 
changed since 1998.  The examiner explained that some of the 
veteran's depression could be conceptualized as a kind of 
bereavement for the loss of his former capacities, lifestyle, 
and self-identify.  The veteran reported feeling depressed, 
and was noted to possess several symptoms of major depression 
episodes, including vegetative symptoms, frequent crying 
spells, and recurrent suicidal ideation.  He reported that 
prescribed anti-depressant medication had not helped much.  
He said he drank up until three to four years earlier.  He 
was diagnosed as having dysthymic disorder and rule out 
history of alcohol abuse.  

During a routine follow-up appointment at the VA Mental 
Health Clinic Medication Management in November 2004, the 
veteran was diagnosed as having depressive disorder.

A VA psychotherapy record in December 2004 shows that the 
veteran reported feeling much better in terms of depression 
after being on Effexor.  He reported that he had been working 
for the state for the past 16 months helping veterans and 
representing them with their disability hearings.  He 
reported that it had been depressing since he was a very 
active and athletic person prior to his illness and he saw 
himself to be exactly the opposite of what he used to be.  He 
was diagnosed as having depressive disorder.

VA outpatient records from the mental health clinic show that 
the veteran received individual counseling therapy and 
psychotherapy in 2004 and 2005 and was given diagnoses of 
dysthymia, major depression and depressive disorder.

During a January 2006 hearing before a hearing officer at the 
RO, the veteran testified that the suicide of a fellow 
serviceman in service was what brought on his depression in 
service and his own suicide attempt.  He said the serviceman 
cut his wrists and throat in the bathroom and had not been 
completed covered when he was taken out on a stretcher.  The 
veteran also said he had been accused of starting all of the 
fights in service and experienced an earthquake while 
stationed in San Francisco.  

In February 2006, the veteran underwent a VA psychiatric 
examination.  He was administered the Beck Depression 
Inventory - II edition that revealed a severe range of 
clinical depression.  The veteran was diagnosed as having 
major depressive disorder, dysthymic disorder and alcohol 
dependence.  He was also noted to have been diagnosed as 
having antisocial personality in 1983.  The examiner stated 
that he had reviewed the veteran's service medical records 
which were related to the veteran's past depression and 
suicide attempts, but he said he was unable to find any 
records stating that the veteran had had a depressive 
condition.  He noted that the veteran had reported that his 
depression began in 1998 when he was diagnosed as having 
Guillain Barre.  He also noted that there was other 
documentation indicating that the veteran's depression began 
in 2003, when he significantly cut back on alcohol 
consumption.  

The veteran's spouse submitted a statement in February 2007 
asserting that she and the veteran had been together almost 
four years and she personally observes the veteran's mental 
illness symptoms on a daily basis, to include a depressed 
mood.

The veteran testified at a Board hearing in February 2007 
that while in service he witnessed a recruiter who had 
committed suicide and "they unceremoniously took his body 
out of the barracks".  The veteran said counseling was not 
offered at that time, but he did talk to a chaplain while 
they walked around the ship.  He denied having alcohol 
problems prior to entering service.  He also admitted to 
being involved in a couple of assaults in service and that 
following one assault he tried to slit his wrist so he could 
get off the ship.  He also said that while on "Med Hold" in 
California he experienced a series of earthquakes that caused 
physical terror and his doctor had told him his depressive 
disorder was related to the earthquakes.  At the hearing the 
veteran submitted articles about an earthquake with a 
magnitude of 6.9 that occurred in the Santa Cruz Mountains in 
California in 1989.

Discussion

The veteran's service medical records during his first period 
of service show that he was evaluated for complaints of 
depression and suicide, but was not diagnosed as having 
depression.  Rather he was diagnosed as having antisocial 
personality and alcohol abuse.  Service medical records from 
the veteran's second period of service, from July 1986 to May 
1991, are devoid of any psychiatric complaints or diagnoses.  

It was not until many years after service, in 2004, that the 
veteran was diagnosed as having depressive disorder.  
However, the medical evidence does not relate this diagnosis 
to service.  Rather, the evidence relates the veteran's 
depression to the development of GBS in 1998.  In this 
regard, a November 2004 VA interpretative summary relays the 
veteran's report of being depressed since contracting GBS in 
1998.  The summary explains that some of the veteran's 
depression could be conceptualized as a kind of bereavement 
for the loss of his former capabilities, lifestyle, and self-
identity.  Indeed, the veteran relayed as much during a 
December 2004 psychotherapy session when he said that it had 
been depressing since he had been a very active and athletic 
person prior to his illness and saw himself to be the exact 
opposite of what he used to be. 

In addition, there is the VA examiner in February 2006 who 
noted that the veteran had been evaluated in service for 
complaints of depression and suicide and was diagnosed as 
having antisocial personality disorder and alcohol 
dependence.  He noted that he was unable to find any service 
medical records stating that the veteran had a depressive 
condition, and he noted that the evidence related the 
veteran's depression to contracting GBS in 1998.  He also 
added that there was some evidence to show that his 
depression began in 2003 when he significantly cut back on 
alcohol consumption.  In short, this examiner does not relate 
the veteran's depression to service, but rather points to 
evidence relating it to postservice occurrences.

The February 2006 VA examiner further noted that the veteran 
had not received any treatment for depression until 2004, 
which was many years after service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Thus, in view of the lack of evidence showing chronic 
depression in service, continuity of depressive 
symptomatology since service, or a medical opinion relating 
the veteran's present depressive disorder to service, the 
Board finds that the veteran's claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of VA's longstanding benefit-of-the-doubt 
doctrine.  However, the competent medical evidence of record 
does not place the claim in relative equipoise.  As the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

A 10 percent evaluation for sinusitis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for Guillain-Barre 
Syndrome, claimed as secondary to sinusitis, is denied.

Entitlement to service connection for depression is denied.


REMAND

The veteran asserts that he was exposed to noise in service 
and has had bilateral tinnitus ever since.  Specifically, he 
testified in February 2007 that his tinnitus began "when I 
got off the ship".  His July 1984 separation examination 
report shows that he had high frequency hearing loss 
secondary to noise exposure.  

Postservice medical evidence includes a January 2005 Hearing 
Aid Consult report noting that the veteran reported constant 
tinnitus bilaterally.  However, this record does not actually 
diagnose the veteran as having tinnitus nor does the evidence 
of record include a medical nexus opinion.  

Based on the veteran's documented inservice noise exposure, 
his subjective report of constant ringing in his ears since 
service, and the January 2005 record noted above, the Board 
finds there is sufficient evidence to warrant further 
development.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  Consequently, the veteran should be afforded a VA 
ear, nose and throat (ENT) examination to determine whether 
he does have tinnitus and, if so, whether it is related to 
service.  38 U.S.C.A. § 5105A(d);. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA ENT 
examination to determine whether the 
veteran presently has tinnitus and, if 
so, whether it is related to service.  
The claims file must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examiner should be 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or 
higher degree of probability) that the 
veteran has tinnitus related to service.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim for 
service connection for tinnitus can be 
granted.  If the claim is denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be han+dled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


